DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/3/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant does not provide any statement of relevance for each of the Foreign and NPL documents. Therefore, it unclear how each of the cited documents are relative to the instant claimed invention. It is noted that the IDS does not indicate that only a portion of certain foreign documents have been submitted, such as only the abstract and in some instances no statement of relevance nor English translation are provided for such abstracts and further listed documents. See for example DE 10043042 C2; NPL CN201110401674.9; Decision to Grant JP2012-196318; and Notification of First Office Action CN200780048922.8. As to EP 1 316 360 B1, EP 1 348 533 B1, the one submitted sheet does not even include any abstract. Applicant should submit an IDS listing indicating what portion of the documents have been submitted (when less than the entire document has been submitted) and provide an English translation and/or statement of relevance for each applicable foreign/NPL document. 
The information disclosure statement filed 10/3/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy of WO 2001-004144; PCTSG2011/000623 (preliminary Report of Patentability and Search Report and Written Opinion has been found within the record by the examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement that is consistent with the claimed invention, an apparatus.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pumps of claim 12-14 and nozzle (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. There is not illustration nor description of the apparatus comprises pumps as claimed. The respective pistons located in the channels appear to be what provides for the possibility of generating negative/positive pressure within the respective dispensers and aspirators. It is noted that there is not reference numeral provided for in the specification and drawings nor that is distinct from the respective pistons located in the respective channels/tubes. If applicant disagrees, it is hereby requested that applicant specify where such pumps of claims 12-15 are shown in the drawings. 

Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

It is noted that the “for” clause of the preamble of claim 1 is directed to an intended, possible use of the claimed apparatus. Although the claims mention an array plate and liquid. No array plate and liquid are positively claimed, listed in the claims as elements of the claimed invention/apparatus. A claimed apparatus is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. The array plate and liquid are articles/materials intended to be worked upon by the claimed apparatus. 
There is no requirement for the invention of as claimed in claim 1 to ever be used in any process with any unclaimed array plate and any unspecified liquid.
It is further noted that there is no structural distinction provided for in claim 1 between a dispenser and an aspirator. The terms are directed to what the structures are intended to be used to do rather than providing for any specific structural elements that define a dispenser and aspirator. The respective configured to clauses are directed to possible use. However, it is noted that it is known in the art for a single structure such as a pipette or syringe to be capable of performing both dispensing and aspiration of a fluid. Therefore, such structures can be categorized, labeled, references as both a dispenser and aspirator.

It is noted that the term “areas” is broad. The areas of claim 18 are not defined as being of any specified dimensions such as one for to determine where each “area” begins and ends (specified structural boundaries). Furthermore, as stated above the phrase “or more“ is directed to an alternative. Therefore, since an “area” is broad and not structurally defined, it is unclear how an array of hydrophilic areas (not structurally defined) can be “surrounded by” a single or more than one structurally undefined hydrophobic areas. There is no structural distinction provide for in the claims nor specification as to what structurally defines a single nor more one than hydrophobic area that surrounds an array of hydrophilic areas.  Furthermore, “a sample” is not defined as being any specific chemical, material, nor state of matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 2, it is unclear if applicant intends for the a first channel to be a structural element of the claimed invention and for the first piston be located in such channel because as presently drafted the “configured to…” is directed to possible use, but does not provide for a definitively structural nexus, relative location of the first piston and first channel. It appears as if the claim should read as “the respective dispenser includes a first channel; a first piston in and slidable within the first channel” or something similar. The same is applicable to second piston and second channel of claim 5.
As to claim 2 it is unclear what is the structural nexus/relative location of the first valve to the prior positively claimed elements because the configured to clause does not provide for any definitive structural connection of the first valve to the first piston, first channel, nor any other prior positively claimed structural element. It is noted that the drawings and specification describes the first channel 234 as being defined by (the interior of a tube 235 and the valve 212 is structurally attached to an end of such tube to an opening of such tube to allow such opening 
As to claim 3, it is unclear how the first piston can be claimed as being “coupled with” the first tube because while it is disclosed and illustrated as being located in the first tube, the piston is not actually structurally attached, connected, coupled to the first tube. Clarification is requested. This is also applicable to the second piston and second channel of claim 6. 
As to claim 4, the same rejection of claim 2 above is applicable to the second valve of claim 4. See rejection above.  The second valve is not claimed as being structurally connected to any prior positively claimed element. Furthermore, it is unclear how one can have the second valve 252 without first establishing that the piston 236 includes, is, defines an interior channel 238 that has an end including an opening and the second valve is attached to the end such that it opens and closes the opening of the channel 238.  This is also applicable to the second piston and fourth valve of claim 7 with respect to the second piston 246 and channel 248.
As to claim 8-9, it unclear what is the structural nexus of the plurality of dispensers and plurality of aspirators (and respective arrays of such), because they are not required to be structurally connected to each other nor any other positively claimed structure to sufficiently define a single apparatus. See prior rejection/remarks directed to claim 1.
 As to claims 10-11, it is unclear if applicant intends for the claimed invention to comprise “a first block” (what is structurally required to define such block) because as presently drafted the claims state the channels are defined/located in a first block. However, such first block is not claimed as an element of the claimed apparatus nor defined in the claims. 
As to claim 12, it is unclear if applicant intends for the claimed apparatus to comprise a pump and each of the plurality of aspirators to be structurally coupled/connected to the pump. As presently drafted, the claim does not clearly and definitively require the pump to be an element of the claimed invention. The claim also does not require the pump to provide a (fluid/liquid) connection between each of the plurality of aspirators. 
As to claims 12-15, it is unclear what disclosed in the specification and illustrated in the drawings is considered as being equivalent to the pumps recited in the claims. 
The term “preselected volume” in claim 14 is a relative term which renders the claim indefinite. The term “preselected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that no volume of liquid nor array plate are positively claimed as elements of the invention. Furthermore, there is no indication as to what is required for a volume of liquid to be “preselected” because the volume of liquid is not required to be determined, selected by any individual person nor element of the claimed apparatus/invention nor relative to any prior event nor period in time. Any volume of liquid can be subjectively considered as being “preselected” relative to some future event or time. 
The term “substantial portion” in claim 15 is a relative term which renders the claim indefinite. The term “substantial portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art As noted above, no liquid is positively claimed as an element of the apparatus/invention. Furthermore, there is no numerical amount provided for in the claim nor specification as to what is considered as being “a substantial portion” of the unclaimed liquid.
As to claim 17, it is unclear what is the structural nexus, connection of the a vibrator to the prior positive claimed elements because the phrase “adjacent to” does not provide for nor require any structural connection to the filter nor any other prior positively claimed structural element of the claimed apparatus. It is noted that objects/structures can be considered as being “adjacent to” one another without actually being structurally connected to one another.  
As to claim 18, it is unclear how the obtaining, placing, and aspirating steps as claimed results in “washing of a sample” as recited in the preamble of the claim. 
As to claim 18, it is unclear what if the array plate of the preamble of claim 1 and that of claim 18 are the same. Furthermore, it is unclear what is structurally required for an indention to be considered as being “from” a respective surrounding are of the one or more hydrophobic areas. (see also prior remarks above).  It is further unclear what is meant by the term offset because such is not defined in the claims nor is a special definition provided for in the specification. It is noted that is noted that any indented surface that is not aligned with another surface in, along different lines, axes, planes, etc. can be considered as “offset”. 
 	There is no antecedent basis for an aspirator nozzle in the placing step because the apparatus of claim 1 is not claimed as comprising an aspirator nozzle. Therefore, it is unclear what is the structural nexus of an aspirator nozzle to the prior positively claimed elements (one or more aspirators) of the apparatus of claim 1.  It is unclear what is the structural nexus of the 
As to claim 19, it is unclear how the claim further structurally limits the invention, apparatus of claim 1 because the claim is directed to the array plate that is not positively claimed as a structural element nor required to be structurally connect to any positively claimed structural element of the apparatus of claim 1.  See also prior claim interpretations, remarks, and rejections above. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Miledi et al., US 2006/0211132.
Miledi discloses an apparatus that capable of dispensing and aspirating liquid. The device includes arrays of structures 128 that can be referenced as a dispenser and aspirator. Each device 128 includes a plunger/piston 240 slidable within a channel of a tube (defining a 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/BRIAN R GORDON/             Primary Examiner, Art Unit 1798